EXHIBIT 10.2

 



SECOND AMENDED LOAN AGREEMENT

This agreement (“Second Amended Loan Agreement”) is entered into as of March 4,
2014 (“Effective Date”) between VelaTel Global Communications, Inc., a Nevada
corporation (“VelaTel”), and AQC, LLC, a Delaware limited liability company
(“AQC”). In this Second Amended AQC Loan Agreement, VelaTel and AQC are each
referred to as a “Party”, and together as the “Parties.”

RECITALS

A.            The Parties previously entered into a loan agreement dated August
16, 2013 (“Original Loan Agreement”), and an amended loan agreement dated
December 13, 2013 (“First Amended Loan Agreement”). Under the Original and First
Amended Loan Agreements, AQC is erroneously referred to as AQT, LLC.

B.            The proceeds of the of the Original and First Amended Loan
Agreements were paid directly by AQC to reduce the balance due under a loan
agreement (“Xin Hua Loan Agreement”) between VelaTel’s subsidiary Gulfstream
Capital Partners Limited (“Gulfstream”) and Xin Hua, related to the acquisition
by VelaTel/Gulfstream of 100% of the equity interest in China Motion Telecom
(HK) Limited (“China Motion” and “China Motion Stock”). Under the First Amended
Loan Agreement, AQC had the option but not the obligation to pay the remaining
balance due under the Xin Hua Loan Agreement. Upon payment in full of the Xin
Hua Loan Agreement, AQC was to receive either an assignment of Xin Hua’s
collateral interest in the China Motion Stock, or a grant of substantially
identical collateral by creation of new instruments in favor of AQC. AQC also
had certain option rights to acquire China Motion Stock.

C.            AQC has now paid or facilitated payment of the remaining balance
due under the Xin Hua Loan Agreement totaling. In lieu of the rights described
in the First Amended Loan Agreement, the Parties now desire to again amend the
terms of their agreement, whereby the entire repayment obligation, collateral
protection and other equity rights granted to AQC will flow directly from China
Motion to AQC.

AGREEMENT

1.            In consideration of and subject to the full execution of the
following instruments between AQC and China Motion, all rights and obligations
of the Parties under the Original Loan Agreement and First Amended Loan
Agreement are hereby deemed and declared satisfied:

a.Promissory Note;

b.Security Agreement for China Motion’s assets; and

c.Warrant for Purchase of China Motion Stock.

2.            This Second Amended Loan Agreement shall be governed by the laws
of California, without regard to the conflict of laws principles thereof, as the
same apply to agreements executed solely between residents of California and
wholly to be performed within California. The Parties agree that all actions or
proceedings arising in connection with this Agreement shall be brought
exclusively in the state or federal courts in San Diego County, California. The
aforementioned choice of venue is intended by the Parties to be mandatory and
not permissive in nature, thereby precluding the possibility of litigation
between the Parties with respect to or arising out of this Agreement in any
jurisdiction other than that specified in this Section. Each Party hereby waives
any right it may have to assert the doctrine of forum non conveniens or similar
doctrine.

1

 



3.            If any action at law or in equity is necessary to enforce or
interpret the terms of any of this Agreement, the prevailing Party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such Party may be entitled.

4.                   This Second Amended Loan Agreement may be signed in as many
counterparts as may be necessary, each of which so signed (including any signed
copy sent by electronic facsimile transmission) shall be deemed to be an
original, such counterparts together shall constitute one and the same
instrument and, notwithstanding the date of the execution, shall be deemed to
bear the Effective Date as set forth above.

VELATEL GLOBAL COMMUNICATIONS, INC.

 

 

 

By /s/ George Alvarez

       George Alvarez its Chief Executive Officer

AQC, LLC

 

 

 

By /s/ David Somrack

       David Somrack, its Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



2

 

